Citation Nr: 0434034	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  02-14 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for foot disability, 
including plantar fasciitis and bunion deformity.

3.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant's had various periods of active duty for 
training with the National Guard, including from October 14, 
1981 to April 7, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for 
flat feet, plantar fasciitis, and emphysema.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Acting Veterans Law Judge in 
October 2004.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that the 
appellant's claims pertaining to flat feet and to a foot 
disability including plantar fasciitis and a bunion deformity 
are ready for appellate review.  

However, by telefax transmission in December 2004, the 
appellant forwarded to the Board additional evidence in 
support of his claim pertaining to asthma, unaccompanied by a 
waiver of RO consideration.

Prior to May 1, 2003, VA regulations provided that if further 
evidence, clarification of the evidence, correction of a 
procedural defect, or any other action was essential for a 
proper appellate decision, a Veterans Law Judge or panel of 
Judges could direct Board personnel to undertake the action 
essential for a proper appellate decision. See 38 C.F.R. § 
19.9(a)(2) (2002). However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV"). The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2), in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C.A. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.

Accordingly, because the appellant did not waive RO 
consideration of the evidence he submitted, the appellant's 
claim pertaining to asthma and emphysema matter must be 
remanded to the RO for its initial review.  Although the 
appellant also submitted additional evidence pertaining to a 
foot disorder authored by W.B., M.D., the physician's 
statement is contained in its whole by an earlier submission, 
which was previously considered by the RO and addressed in a 
Statement of the Case.


FINDINGS OF FACT

1.  The credible medical evidence shows that the appellant 
does not currently have flat feet.

2.  The appellant's plantar fasciitis was not incurred or 
aggravated by any incident of active military service.

CONCLUSIONS OF LAW

1.  Flat feet disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Plantar fasciitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claims of entitlement to 
service connection for flat feet, plantar fasciitis, and 
emphysema.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letters dated in 
September 2000 and July 2001.  The letters informed the 
appellant what evidence and information VA would be obtaining 
as well as the evidence that the appellant needed to provide.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

The appellant was also advised in the September 2000 and July 
2001 letters that he should submit any additional information 
or evidence regarding his claims, or advise VA as to its 
whereabouts, thus in satisfaction of the fourth element of 
the Pelegrini inquiry.

The Board notes in passing that the April 2002 rating 
decision on appeal, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and multiple 
supplemental correspondence, also adequately informed the 
appellant of the types of evidence needed to substantiate his 
claims.  The September 2000 and July 2001 VCAA letters also 
specifically addressed the legal requirements of a service 
connection claim.  Therefore, the Department's duty to notify 
has been fully satisfied.

With respect to the timing of the VCAA notification, the 
Board notes that the September 2000 and July 2001 VCAA 
notification letters were provided to the appellant prior to 
the initial adjudication of his claim in April 2002.    
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notification letters are also legally sufficient.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the Office of the Michigan State 
Adjutant General.  The record also includes private medical 
records, Board hearing transcript, lay statements, and the 
appellant's own contentions.  As such, VA has no outstanding 
duty to assist the appellant in obtaining any additional 
information or evidence.  At every stage of the process, the 
appellant was informed of the information needed to 
substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  Therefore, the Board finds that 
all indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

The appellant in this case was not previously afforded a VA 
examination with respect to the issues here on appeal.  
However, as discussed in further detail below, the Board 
finds that a VA examination is not necessary under the 
circumstances of this case.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Service Connection for Flat Feet and Plantar Fasciitis

The appellant contends that he incurred flat feet and plantar 
fasciitis as a result of his military service.  Specifically, 
the appellant contends that his feet disabilities, to include 
flat feet and plantar fasciitis are attributable to the 
physical training associated with his military service and 
the wearing of combat boots.  (See Statement in Support of 
Claim, October 2002).  Having carefully considered the 
appellant's claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claims and the appeal will be 
denied.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection may still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The Board additionally notes that "[t]he term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

With respect to the current disability requirement, the Board 
initially notes that it has thoroughly reviewed all of the 
evidence of record, to include, but not limited to, service 
medical and personnel records, private medical records, Board 
hearing transcript, lay statements, and the appellant's own 
contentions.  Although the appellant was noted to have a 
"history" of flat feet in a 1986 National Guard medical 
examination, there is no indication in the examination 
report, or in any other records currently on file, indicating 
the presence of a disability, apart from a history.  In this 
regard, although the appellant has reported that he was 
provided boot inserts while serving at some points during his 
active duty for training, this account is not supported by 
the record.  Instead, a single episode of left foot neuritis 
(i.e., as then reported by the appellant to be numbness) 
appears in a service medical treatment record.

Furthermore, competent and credible medical evidence, in the 
form of private medical records dated in June 2000, shows 
that the appellant does not currently have a flat feet 
disability, but he is diagnosed with bilateral plantar 
fasciitis.  For example, although the June 2000 private 
medical records contain a current diagnosis of "bilateral 
plantar fasciitis", the private medical records also 
specifically show that upon physical examination "no 
significant flat foot is noted".  As such, the Board finds 
that the appellant does not have a current flat feet 
disability, but he does have a current bilateral fasciitis 
disability.

Despite the above, the appellant nevertheless contends that 
he does have a current flat feet disability.  However, the 
Board notes that the appellant is a layperson without medical 
training and he is not qualified to render medical opinions 
as to maters such as diagnosis and etiology of disorders and 
disabilities, and his opinion is entitled to no weight or 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) (2004) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The next consideration is Hickson element (2), in-service 
incurrence.  The appellant's service medical records are 
devoid of any indication of an in-service foot injury or 
disability.  For example, the appellant's August 1981 service 
entrance examination records noted that his feet and lower 
extremities were "normal".  In addition, although the 
appellant indicated "foot trouble" in his Report of Medical 
History dated in April 1986 and service examination records 
dated in April 1986 noted a history of "flat feet-no 
function limitation", such records do not indicate either an 
in-service feet injury or a diagnosed in-service feet 
disability.  Rather, as previously discussed, the only in-
service indication of any feet disability is a service 
notation of history of flat feet-no functional limitation.  
Therefore, as previously discussed, the first evidence of 
bilateral plantar fasciitis was in June 2000, or several 
years after the appellant's discharge from active service and 
there is no competent and credible evidence of any current 
flat feet disability.

Even assuming that such a service-incident element could be 
found, there is no competent and credible medical evidence 
indicating that the appellant's flat feet and bilateral 
plantar fasciitis disabilities have a nexus to service.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

The Board has thoroughly reviewed all of the evidence of 
record and notes that the only evidence of record that 
addresses the existence of a causal connection between his 
current flat feet and bilateral plantar fasciitis 
disabilities and his active military service consists of: (1) 
his own lay statement; and (2) private medical records dated 
in October 2000 and November 2004.  With respect to the 
appellant's contentions that his flat feet and bilateral 
plantar fasciitis disabilities are related to service, the 
appellant is not medically qualified to render such an 
opinion and his opinion is thus not entitled to any probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2004).

The appellant's podiatrist, W.R.B., however, is medically 
qualified to render an opinion as to the nature and etiology 
of the appellant's current feet disabilities.  In October 
2000, the appellant's podiatrist opined that "by history" 
it seems that the appellant's current bilateral plantar 
fasciitis developed in military service.  (emphasis added).  
The appellant's podiatrist further indicated in October 2000 
that he "feel[s]" that the appellant's bilateral plantar 
fasciitis is related to his military service based upon "no 
gap in the presence of symptoms per patient".  (emphasis 
added).

In November 2004, W.R.B. reiterated that the appellant's 
current bilateral plantar fasciitis was "at least as likely 
as not related to" based upon the history provided by the 
appellant.  The Board additionally notes that, although the 
November 2004 private medical nexus opinion does not specify 
what the appellant's bilateral plantar fasciitis is at least 
as likely as not related to, the Board assumes that service 
is the intended causal entity.

At this point, the Board must determine the probative value 
of the October 2000 and November 2004 private medical 
opinions as evidence upon which to accept or reject the 
service connection claims.  The Court has stated that in 
evaluating the probative value of medical evidence:



[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).

Furthermore, under the circumstances of this case, the Board 
is not bound to accept medical opinions based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, op. 
cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) and most 
recently, Pond v. West, 12 Vet. App. 341 (1999) where the 
appellant was himself a physician.  

Here, there is no evidence that the physicians reviewed any 
material, other than the appellant's subjective account.  In 
this regard, there is no evidence of record supporting the 
appellant's assertion that he was treated for a flat foot or 
plantar fasciitis disability during any part of his active 
military service.  Thus, the record contains no competent 
medical opinion that any flat feet or bilateral plantar 
fasciitis disability is related to an injury during service, 
or otherwise had its onset during or is related to service.  
Absent competent evidence of a causal nexus between flat feet 
and bilateral plantar fasciitis disabilities and service, the 
appellant is not entitled to service connection.

The Board again notes in passing that, although the November 
2004 private medical nexus opinion was not previously 
considered by the RO, the appellant is not prejudiced by the 
Board's consideration of such evidence in this case because 
the November 2004 private medical nexus opinion was issued by 
the same physician as the October 2000 opinion and is 
duplicative in content of the previously considered October 
2000 private medical nexus opinion.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); See 38 U.S.C.A. §§ 5104, 5107(a), 7104(a), 
and 7105(d)(1); 38 C.F.R. §§ 3.103(a), 3.103(c)(1), 
3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 19.31; see 
also VAOPGCPREC 16-92 (1992).

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection for flat feet and bilateral plantar 
fasciitis disabilities.  As such, that doctrine is not 
applicable in the instant appeal and his claims must be 
denied.  38 U.S.C.A. § 5107 (West 2002).



ORDER

Entitlement to service connection for flat feet is denied.

Entitlement to service connection for foot disability, 
including plantar fasciitis and bunion deformity is denied.


REMAND

As noted, in December 2004 the appellant proffered additional 
evidence as to his claim of service connection for emphysema 
and asthma, without waiver of consideration by the RO.  
Because this material has not been reviewed by the RO, the 
claim must be remanded for the following actions:

The RO should consider the December 
2004 document, and determine whether 
any additional evidentiary 
development is necessary.  After 
accomplishing such, the RO should 
reconsider the claim.  If the benefit 
remains denied, the RO should issue 
to the appellant a Supplemental 
Statement of the Case which addresses 
the appellant's claim. The RO should 
furnish the appellant with 
appropriate notice as to the appeal 
process. Following issuance of the 
Supplemental Statement of the Case, 
the RO should conduct any further 
appellate proceedings as are 
established by relevant statute, 
regulation and precedent.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



